5/2011 Order Accepting Waiver of Personal        as


                                                                                      rILEL,
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS                    MAY242
                                         SAN ANTONIO DIVISION
                                                                                                 CLERK

UNITED STATES OF AMERICA                              §
                                                      §
vs.                                                   §   NO: SA: 19-CR-00370(17)-XR
                                                      §
(17) NELSON OCHOA                                     §



                                     ORDER ACCEPTING WAIVER OF
                                PERSONAL APPEARANCE AT ARRAIGNMENT

       Defendant filed a Notice of Waiver of Personal Appearance at Arraignment, signed by
defendant and defendant's attorney, in which defendant affirms:

          Defendant has received a copy of the charging document;
          Defendant has read the charging document or had it read to himlher;
          Defendant understands that he/she has the right to personally appear at arraignment; and
          Defendant desires to waive personal appearance at arraignment and reading of the
          charging document, and tender a plea of "not guilty."

       Pursuant to Federal Rule of Criminal Procedure 10(b), the Court hereby ACCEPTS the
waiver of appearance and directs that a plea of NOT GUILTY be entered for defendant.


          It is so ORDERED this 24th day of May, 2019.
